Citation Nr: 1145753	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by bilateral leg and hip pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Along with his response to the September 2011 supplemental statement of the case (SSOC) regarding the service connection claim on appeal, the Veteran submitted a copy of a service record which documented a right knee injury and an assignment to limited duty. 

This evidence was received after certification of the appeal to the Board and has not been reviewed by the RO; and it was not submitted with a waiver of initial RO consideration from the Veteran or his accredited representative. The law requires that evidence must be referred to the agency of original jurisdiction (AOJ) for review and preparation of an SSOC unless this procedural right is waived in writing by the appellant. 38 C.F.R. §§ 19.37, 20.1304 (2011). Therefore, the file must be returned to the AMC/RO for consideration of that evidence and the preparation of a SSOC.

Accordingly, the case is REMANDED for the following action:

1. After completion of any additional development of the evidence that the agency of original jurisdiction may deem necessary, the RO/AMC should review the record and readjudicate the claim, including a discussion on the August 1973 service record, received by the Board in September 2011. If the benefit sought remains denied, the Veteran and his representative should be issued an appropriate SSOC that addresses all evidence received after the September 2011 SSOC, and afforded an opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the development of the claim for service connection for a disability manifested by bilateral leg and hip pain. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim is both critical and appreciated.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


